Exhibit 10.6
 
CONTRACT CTA AGREEMENT
 
This Agreement (the "Agreement") is entered into as of March 29, 2013 (the
"Commencement Date") by and between Cloud Star Corporation ("Cloud Star" or
"Company") and Wee Kai.
 
1. Duties and Scope of Employment.
 
(a) Position. For the term of agreement, the Company agrees to hire the services
of Wee Kai Ng for the position of Contract Chief Technical Advisor (the
"Contract CTA"). The Contract CTA will work for the Company as an independent
contractor with the purpose of developing specialized software for the Company.
The Contract CTA shall report to the President of the Company.
 
(b) Obligations to the Company. During his time of service to the Company, the
Contract CTA shall render his best efforts to the Company in his capacity as
Contract CTA. The Contract CTA shall comply with the Company's policies and
rules, as they may be in effect from time to time during his time of service.
 
(c) No Conflicting Obligations. The Contract CTA represents and warrants to the
Company that he is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with his obligations under this Agreement. The
Contract CTA also represents and warrants that he will not use or disclose, in
connection with his relationship to the Company, any trade secrets, proprietary
information, intellectual property or any derivative products produced in the
course of his employment.
 
(d) Scope of Work. The Contract CTA agrees to advise and assist in the
development of the Company's technologies and products, as directed by the
President of the Company. The Company agrees that proper support and direction
will be provided to the Contact CTA to facilitate efficient development
processes.
 
2. Cash and Option Agreement.
 
During the period commencing on the Commencement Date. the Company shall pay
Contract CTA or (as directed by the Contract CTA) as compensation for services
to the Company $2,500 per month due on the 1st day of each calendar month.
 
In addition the Company agrees to issue the Contract CTA or (as directed by the
Contract CTA) Stock Options if done by the Company ESOP (Employee Stock Option
Plan), by issuance of stock from treasury or through new shares. The Company may
utilize any and all of these depending on the Technology Projects Schedule
listed in the Addendum I.
 
The proposed schedule of option shares to be issued would be 50,000 April 1,
2013: 75,000 May 1, 2013; 125,000 July 1, 2013; 125,000 October 1; 2013 and
125,000 January 1, 2014.
 
Modifications to Stock options, stock issuance and compensation shall be agreed
upon in writing by Company and Contract CTA at any time during this period.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Board Observation.
 
The Company shall cause Contract CTA to be permitted to attend all meetings of
the Company's Board of Directors (the "Board") as an observer, and shall have no
voting rights at such meetings. The company shall give Contract CTA copies of
all notices, minutes, consents and other material that the company provide to
its/their directors, except in the event such exclusion is reasonably necessary
to preserve the attorney-client privilege, to protect confidential proprietary
information, or for other similar reasons, Upon reasonable notice and at a
scheduled meeting of the Board of Directors or such other time, if any, as the
Board of Directors may determine in its sole discretion, Contract CTA may
address the board of Directors with respect to his concerns regarding
significant business issues facing the company. Contract CTA shall agree to hold
in confidence and trust and not use or disclose any confidential information
provided to or learned by him in connection with his rights to receive the
information, with common exclusions of (i) the confidentiality obligations shall
not apply to information that has become publicly known and made generally
available through no wrongful act by Contract CTA; or (ii) the confidentiality
obligations shall not limit disclosure of information to the extent required by
a court of competent jurisdiction or other governmental authority as and to the
extent required by law, so long as Contract CTA makes commercially reasonable
efforts promptly to inform the company so that the company has the opportunity
to oppose the disclosure order and, at the request of the company, provides
reasonable assistance to the company in opposing the disclosure of such
information; or (iii) other typical circumstance. The rights of Contract CTA to
receive information described herein shall terminate and be of no further force
or effect upon such time as Contract CTA is no longer employed by the company.
The confidentiality provisions hereof will survive any such termination.
 
4. Term.
 
(a) 1 Year Term. The initial term of service shall be for one (1) year, which
can be renewed for an additional year upon written agreement from the Company.
The Company may terminate this contract at any time and for any reason (or no
reason), and with or without cause, by giving the Contract CTA 30 days' advance
notice in writing. Contract CTA may terminate this contract at any time and for
any reason (or no reason), and with or without cause, by giving the Company 30
days' advance notice in writing. The termination of this contract shall not
limit or otherwise affect obligations under Sections 3 and 5.
 
(b) Rights Upon Termination. Except as expressly provided in Section 6, upon the
termination this contract, Contract CTA shall only be entitled to the
compensation described in this Agreement and any approved expenses until the
date of the termination of the agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Mutual Non-Solicitation and Non-Disclosure.
 
During the period commencing on the date of this Agreement and continuing until
the first anniversary of the date when the Contract CTA's service terminates for
any reason, Contract CTA shall not directly or indirectly, personally or through
others, solicit or attempt to solicit (on the Contract CIA's own behalf or on
behalf of any other person or entity) either (i) any employee of the Company or
any of the Company's affiliates or (ii) the business of any customer of the
Companies or any of the Companies affiliates on whom the Contract CTA called or
with whom the Contract CIA became acquainted during his term of engagement if
such solicitation would cause material harm to the Company.
 
During the period commencing on the date of this Agreement and continuing until
the first anniversary of the date when the Contract CTA's service terminates for
any reason. Company shall not directly or indirectly, personally or through
others. solicit or attempt to solicit (on the Company's own behalf or on behalf
of any other person or entity).
 
6. Successors.
 
(a) Company's Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company's business and/or assets. For all purposes under this Agreement, the
term 'Company" shall include any successor to either of the Companies' business
and/or assets that become bound by this Agreement.
 
(b) Contract CIA's Successors. This Agreement and all rights of Contract CTA
hereunder shall inure to the benefit of, and be enforceable by, Contract CTA's
legal representatives, executors, administrators, successors, heirs, devisees
and legatees.
 
7. Arbitration.
 
The parties hereby waive their rights to a trial before a judge or jury and
agree to arbitrate before a neutral arbitrator any and all claims or disputes
arising out of this Agreement and any and all claims arising from or relating to
this Agreement including (but not limited to) claims against any current or
former employee, director or agent of either of the Companies, claims of
wrongful termination, retaliation, discrimination. harassment, breach of
contract, breach of the covenant of good faith and fair dealing. defamation,
invasion of privacy, fraud, misrepresentation, constructive discharge or failure
to provide a leave of absence, claims regarding commissions, stock options or
bonuses, infliction of emotional distress or unfair business practices.
 
 
3

--------------------------------------------------------------------------------

 
 
8. Miscellaneous Provisions.
 
(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Contract CTA, mailed notices
shall be addressed to him at the business address that was most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.
 
(b) Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Contract CTA and by an authorized officer of the
Company (other than the Contract CTA). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
 
(c) Whole Agreement. No other agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement and the Proprietary
Information and Inventions Agreement contain the entire understanding of the
parties with respect to the subject matter hereof.
 
(d) Choice of Law and Severability. This Agreement shall be interpreted in
accordance with the laws of the State of Nevada (except its provisions governing
the choice of law). If any provision of this Agreement becomes or is deemed
invalid, illegal or unenforceable in any applicable jurisdiction by reason of
the scope, extent or duration of its coverage, then such provision shall be
deemed amended to the minimum extent necessary to conform to applicable law so
as to be valid and enforceable or, if such provision cannot be so amended
without materially altering the intention of the parties, then such provision
shall be stricken and the remainder of this Agreement shall continue in full
force and effect. If any provision of this Agreement is rendered illegal by any
present or future statute, law, ordinance or regulation (collectively, the
"Law") then that provision shall be curtailed or limited only to the minimum
extent necessary to bring the provision into compliance with the Law. All the
other terms and provisions of this Agreement shall continue in full force and
effect without impairment or limitation.
 
(e) No Assignment. This Agreement and all rights and obligations of the Contract
CTA hereunder are personal to the Contract CTA and may not be transferred or
assigned by the Contract CTA at any time. The Company may assign its rights
under this Agreement to any entity that expressly assumes all of the Company's
obligations hereunder in connection with any sale or transfer of all or a
substantial portion of the Company's assets to such entity.
 
(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
 
4

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, each by its
duly authorized officer, as of the day and year first above written.
 
Date: 29 Mar 2013
 

/s/ Wee Kai Ng    /s/ Cloud Star Corporation  
Wee Kai Ng 
  Cloud Star Corporation  

 
 
5

--------------------------------------------------------------------------------